DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered.
The applicant argues that claim 16 has unity of invention with the examined claims.  The applicant argues this based on claims 1, 14, and 15 being allegedly allowable and the shared features of the claim 16 with the other independent claims.  The examiner disagrees, as a result of: 
the finding that claims 1, 14, and 15 are not allowable based on the discussion and the rejection presented below
the shared technical features of claim 16 with the examined claims are not special technical features.
It is noted that the sharing of technical features does not mean there is unity of invention; rather these the shared features must be special technical features for unity of invention to be present.
The 35 U.S.C 112(b) rejection is withdrawn.
The amendments to the claims result in a shoulder that may be interpreted as shown in the Annotated Figure 2 (VIII) and (IX) below.  This interpretation of shoulder does not require the obviousness analysis regarding the placement of the seal used in the non-final rejection of July 27, 2021.  It is noted that the instant application’s specification does not have a precise definition of shoulder.  See both Figures 2 and 3 for instances of shoulder (170) shown.
The action is final as the new grounds is necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morrision et al (U.S Patent 5,002,288) hereinafter Morrison.
-It is noted that Morrison’s Figure 2 is directed to “prior art”. However, as it is apparent that it is substantially the same as the embodiment of Figure 10 for most aspects, and more thoroughly shows the recited features, a portion mapping is directed to there.
-The inventive disclosure of Morrison in Figure 9 differs from applicant’s Figure 3 in that there is an opening (unlabeled) in Morrison Figure 9 at the radially outer edge of the casing cavity due to (88) and (94). This difference is addressed below.

    PNG
    media_image1.png
    604
    855
    media_image1.png
    Greyscale

Regarding claim 1, Morrison discloses:
a turbine {Column 1 lines 5-11}, comprising:
a rotor {Column 8 lines 49-56};
a casing {Figure 9 (74)};
and a gland seal system mounted in a casing cavity {Figure 10 (78) is mounted in the cavity which includes region (92)} positioned between the rotor and the casing {Column 8 lines 49-56, Figure 9 shows seal system between rotor and casing};
the gland seal system further comprising a backside seal {Column 8 line 63- Column 9 line 2, Figure 10 (106)},
wherein the casing cavity is defined by a pair of opposing frontside and backside cavity shoulders {Annotated Figure 2 (VIII) and (IX) respectively},
said shoulders defining a cavity groove {Annotated Figure 2 (X) is filled by the sealing ring},
said contiguous surface area divided at least into a backside and a frontside {Annotated Figure 2 (XII) divides frontside to the left and backside to the right} with backside and frontside axial walls {Annotated Figure 2 (VII) and (XI) respectively},
wherein a head ring positioned within the casing cavity rests upon the frontside and backside cavity shoulders without touching the backside or frontside axial walls of the casing cavity {the head ring rests upon the portion of the shoulder that extends in the axial direction, it does not touch the axial walls as resilient seals are placed on both upstream and downstream walls, Column 8 line 63 – Column 9 line 7; see Figure 10, second seal not shown as described by specification},
wherein the backside seal is positioned on the backside shoulder in contact with both the backside axial wall of the casing cavity and the head ring {Column 8 line 63 – Column 9 line 7; the second resilient seal not shown is on the downstream wall which maps to the backside axial wall shown by Annotated Figure 2 (XI)}.
The inventive disclosure of Morrison does not disclose, “wherein the frontside and backside cavity shoulders share a contiguous surface area within the casing cavity.
Morrison Figure 2 discloses such a configuration {Annotated Figure 2 (VI) shows the contiguous area within the casing cavity that connects the two shoulders},
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overall design of the system not utilize additional pressure connection such as (94) in the inventive aspect of the disclosure and to use the prior art configuration without such sources.  One of ordinary skill in the art would be motivated to do so as the pressure connection is not required and is a known previous design not to include them {Morrison Column 5 lines 44-52}.       
Regarding claim 2, Morrison further teaches wherein the gland seal system comprises a labyrinth seal {Figure 9 (76), Column 8 lines 49-56}.
Regarding claim 3, Morrison further teaches wherein the labyrinth seal comprises a plurality of sealing teeth facing the rotor {Column 8 lines 49-56}.

    PNG
    media_image2.png
    612
    1031
    media_image2.png
    Greyscale

Regarding claim 4, Morrison further teaches wherein the labyrinth seal (110) comprises a sealing ring {Annotated Figure 1 (I)}, a neck ring {Annotated Figure 1 (II)}, and a head ring {Annotated Figure 1 (III)}.
Regarding claim 9, Morrison further teaches wherein the casing comprises a cavity groove and wherein the neck ring is positioned therein {Annotated Figure 1 (II) is positioned in a cavity groove in the casing}.
Regarding claim 14, Morrison discloses a steam turbine {Column 1 lines 5-11}, comprising:
a rotor {Column 8 lines 49-56};
a casing {Figure 9 (74)};
wherein the casing comprises a casing cavity {Figure 9/10 the cavity is denoted by pressure region (92)} upon which a head ring is positioned thereon {Figure 10 (78) is positioned on this cavity};
a labyrinth seal {Figure 9 (76)} positioned between the rotor and the cavity of the casing {Column 8 lines 49-56}.
The remainder of the claim limitations are addressed in the rejection of claim 1 above.
Regarding claim 15, Morrison discloses:
a method of operating a turbine {Column 1 lines 5-11}, comprising:
positioning a labyrinth seal {Figure 9 (76)} between a casing cavity and a rotor {Column 8 lines 49-56};
positioning a backside seal {Column 8 line 63 – Column 9 line 7; the second resilient seal not shown is on the downstream wall which maps to the backside axial wall shown by Annotated Figure 2 (XI)} between the labyrinth seal and a cavity {Column 8 line 63 – Column 9 line 7};
rotating the rotor {Column 8 lines 49-56}; and blocking a steam leakage path through the cavity with the backside seal {Column 8 line 63- Column 9 line 7, Figure 10 (106)}.
The remainder of the claim limitations are addressed in the rejection of claim 1 above.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison as applied to claims 1-4, 9, and 14-15 above, and further in view of Turnquist et al. (U.S Patent 5,971,400) hereinafter Turnquist.
Regarding claim 10, Morrison teaches the turbine of claim 1 and the backside seal comprises a “C” shape (Figure 10 (106)).  Morrison does not teach wherein the backside seal comprises a substantial “W” shape. 
Turnquist pertains to a labyrinth seal for a steam turbine.  Turnquist teaches wherein a seal comprises a substantial “W” shape {Figure 8 (42)}.  It would have been obvious to one of 
Regarding claim 11, the combination of Morrison and Turnquist further teaches the wherein the backside seal comprises a middle apex, a first leg, and a second leg {the middle apex, first leg, and second leg can be clearly seen in the “W” shape shown in Turnquist Figure 8 (42)}.
Regarding claim 12, the combination of Morrison and Turnquist further teaches wherein the middle apex comprises a flexible middle apex, wherein the first leg comprises a rigid first let, and wherein the second leg comprises a rigid second leg {Turnquist Column 3 lines 40-54, the seal is inherently rigid including the legs, and the middle apex is flexible as well, as the structure has a spring nature, see MPEP 2112.01 I}
Claim 13 is rejected under 35 U.S.C. 103 as being as being unpatentable over Morrison as applied to claim 1 above, and further in view of Heshmat (U.S Patent 6,505,837) hereinafter Heshmat.
Regarding claim 13, Morrison teaches the turbine of claim 1.  Morrison is silent regarding the material of the backside seal.  Due to this, one of ordinary skill in the art would have to choose.  Heshmat pertains to a seal facing a rotor.  Heshmat teaches using a superalloy as the material for the seal (Column 8 line 65- Column 9 line 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a superalloy material as taught by Heshmat for the backside seal of Morrison.  One of ordinary skill in the art would be motivated to do so for its high temperature capability (Heshmat Column 8 line 65- Column 9 line 8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745